Case: 12-16308   Date Filed: 10/02/2013   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-16308
                         Non-Argument Calendar
                       ________________________

                     District No. 9:11-cv-80696-KLR




UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

EDWARD KLEIN,
                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________
                             (October 2, 2013)

Before WILSON, HILL and ANDERSON, Circuit Judges.
               Case: 12-16308      Date Filed: 10/02/2013    Page: 2 of 2


PER CURIAM:

      Having reviewed the record and considered the facts and legal arguments

presented in the briefs of the parties, we affirm the district court in all respects

related to this appeal for the reasons stated by the district court in its order.

      AFFIRMED.




                                            2